— Judgment unanimously affirmed. Memorandum: The Hearing Officer determined that it would jeopardize institutional safety or correctional goals if a correction officer, since transferred to another correctional facility, were required to travel to Attica Correctional Facility to testify at petitioner’s Tier III disciplinary hearing (see, 7 NYCRR 254.5 [b]). The Hearing Officer, thereafter, interviewed the transferred correction officer by telephone. The officer’s tape-recorded statement was made available to petitioner (see, 7 NYCRR 254.5 [b]). The Hearing Officer’s determination had a *946rational basis and complied with the applicable regulation (see, Matter of Coleman v Kelly, 143 AD2d 539; People ex rel. Bradley v Smith, 115 AD2d 225, lv denied 67 NY2d 604; 7 NYCRR 254.5).
Petitioner’s remaining claims have not been preserved for our review (see, Matter of Crutchfield v Kelly, 125 AD2d 955, lv denied 69 NY2d 608; Matter of Purnell v Kelly, 115 AD2d 1010, appeal withdrawn 67 NY2d 938). Were we to address these claims, however, we would find them lacking in merit (see, Matter of Valles v Smith, 116 AD2d 1002, revd on other grounds 69 NY2d 677; Matter of Purnell v Kelly, supra, at 1011). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Callahan, J. P., Doerr, Pine, Balio and Davis, JJ.